Case 1:20-cv-00425-DKW-KJM Document 15 Filed 10/30/20 Page 1 of 4           PageID #: 208




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAI‘I

   HUGUETTE NICOLE YOUNG,                        Case No. CV 20-00425 DKW-KJM

                Plaintiff,                       ORDER DENYING PLAINTIFF’S
                                                 MOTION TO RECONSIDER IFP
         vs.                                     APPLICATION

   CLARE CONNORS, in her official
   capacity as Attorney General of Hawai‘i,

                Defendant.


        On October 5, 2020, Plaintiff Huguette Nicole Young filed an application to

  proceed without payment of fees or costs, otherwise called an in forma pauperis or

  “IFP” application. Dkt. Nos. 3. In her initial application and in subsequent filings,

  Young has refused to disclose financial information that would enable the Court to

  meaningfully assess her IFP application. As such, Young’s motion to reconsider

  her IFP application is DENIED.

                              RELEVANT BACKGROUND

        On October 5, 2020, Young filed a complaint along with an IFP application.

  Dkt. Nos. 1, 3. In her IFP application, Young provided no financial information.

  Dkt. No. 3. Instead, she argued that no fee, or at least a reduced fee, should be

  required for the type of claim she advanced, that she should not be required to

  provide financial information, and that the Court should allow for methods other
Case 1:20-cv-00425-DKW-KJM Document 15 Filed 10/30/20 Page 2 of 4               PageID #: 209




  than financial disclosure to approve an IFP application. See Dkt. Nos. 3-1, 3-2, 3-

  3. On October 6, 2020, the Court filed an order explaining the need for Young’s

  financial information and directing its disclosure within a week if Young intended

  to pursue IFP status. Dkt. No. 8. After ten days passed without a response, on

  October 16, 2020, the Court DENIED Young’s IFP application. Dkt. No. 11.

  Plaintiff responded on October 22, 2020 asking the Court to reconsider. Dkt. No.

  14. This order follows.

                                      DISCUSSION

        Section 1915(a)(1) permits a district court to authorize the commencement

  of civil suit without prepayment of fees or security therefor by “a person who

  submits an affidavit that includes a statement of all assets” and that demonstrates

  an inability to pay. 28 U.S.C. § 1915(a)(1). That affidavit “must allege poverty

  with some particularity, definiteness and certainty.” Escobedo v. Applebees, 787

  F.3d 1226, 1234 (9th Cir. 2015) ) (citing United States v. McQuade, 647 F.2d 938,

  940 (9th Cir. 1981)); see also Jefferson v. United States, 277 F.2d 723, 725 (9th

  Cir. 1960), cert. denied, 364 U.S. 896 (1960) (“[I]t is proper and indeed essential

  for the [affidavit supporting an IFP application] to state the facts as to affiant's

  poverty with some particularity, definiteness and certainty.”) (emphasis added).

  While Section 1915(a) does not require a litigant to demonstrate absolute

  destitution, Adkins v. E.I. Du Pont de Nemours & Co., 335 U.S. 331, 339 (1948),


                                              2
Case 1:20-cv-00425-DKW-KJM Document 15 Filed 10/30/20 Page 3 of 4              PageID #: 210




  the applicant must nonetheless show that she is “unable to pay such fees or give

  security therefor,” 28 U.S.C. § 1915(a)(1).

        The disclosure requirements in Section 1915(a) apply to prisoner and non-

  prisoner filers alike. Adkins, 335 U.S. 331 (non-prisoner plaintiff required to

  comply with IFP affidavit requirements); Escobedo v. Applebees, 787 F.3d 1226

  (same); see also Lister v. Dept. of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005)

  (“Section 1915(a) applies to all persons applying for IFP status, and not just to

  prisoners”).

        Young’s arguments that she need not provide financial disclosures because

  requiring such violates privacy concerns, Dkt. No. 3-1 at 5–6, or that this Court

  must use a method other than financial disclosure to find she may proceed IFP, id.

  at 2; Dkt. No. 14 at 4–5, are unavailing. If privacy is of genuine concern, Young

  may provide her financial disclosures and move, consistent with Local Rule 5.2, to

  file the information under seal. And contrary to her arguments, “[i]t [i]s within the

  court's discretion to make a factual inquiry . . . and to deny the motion [to proceed

  IFP] when [applicants are] unable, or unwilling, to verify their poverty.”

  McQuade, 647 F.2d at 940. Finally, her argument that it is unconstitutional to

  charge the same filing fee for Constitutionally-based civil claims as for all other

  civil claims, Dkt. No. 3-1 at 2–4, does not square with the text of the statute, which




                                            3
Case 1:20-cv-00425-DKW-KJM Document 15 Filed 10/30/20 Page 4 of 4            PageID #: 211




  makes no such distinction. See 28 U.S.C. § 1914(a) (expressing only writs of

  habeas corpus may routinely be filed for a lesser fee).

                                       CONCLUSION

        As Young has refused to provide any financial information, either in her

  initial application or in the weeks since the Court ordered she do so, to verify her

  inability to pay costs and fees, her motion for reconsideration, Dkt. No. 14, is

  DENIED. Young is ORDERED to pay the full civil filing fee no later than

  November 6, 2020. The Court cautions that if the filing fee is not paid in full by

  that date, the Court will, with no further notice, dismiss Young’s complaint,

  consistent with applicable law, including Federal Rule of Civil Procedure 41(b).

        IT IS SO ORDERED.

        Dated: October 30, 2020 at Honolulu, Hawai’i.




   Huguette Nicole Young v. Clare Connors, Civil No. 20-00425-DKW-KJM;
   ORDER DENYING PLAINTIFF’S MOTION TO RECONSIDER IFP
   APPLICATION

                                            4
